PER CURIAM.
Dollether Tobar appeals the district court’s2 adverse grant of summary judgment in her employment-discrimination action. After careful de novo review, see Sutherland v. Mo. Dep’t of Corrs., 580 F.3d 748, 750 (8th Cir.2009), we conclude summary judgment was proper for the reasons stated in the district court’s thorough, well-reasoned order. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, Chief Judge, United States District Court for the Eastern District of Arkansas.